Citation Nr: 1640849	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  99-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a service-connected basilar skull fracture, including bladder incontinence, bowel incontinence, tinnitus, and diplopia with blurred vision.

2.  Entitlement to a disability rating in excess of 10 percent for headaches.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than January 2, 2001 for the award of service connection for PTSD.



REPRESENTATION

Appellant represented by:	John Cameron, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 1996 in the United States Army with additional service in the Kentucky Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1999, July 2013, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2002, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ). A transcript of the hearing is of record.  In January 2008, the Board notified the Veteran that the VLJ who conducted the November 2002 hearing was no longer employed at the Board and gave the Veteran the opportunity to request a new hearing.  The Veteran did not request another hearing.

In April 2003 and August 2004, the Board remanded the claim for a higher rating for headaches.

In September 2008, the Board denied the claim for a higher rating for headaches.  The Veteran appealed the Board's to the United States Court of Appeals for Veterans Claims (Court). 

In July 2009, the Court vacated the September 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In March 2010 and January 2013, the Board remanded the claim for headaches for further development.

Subsequent to this activity by the Board and the Court, the remaining claims on appeal (the claim for a higher rating and earlier effective date for service connection for PTSD and the service connection claim for basilar skull fracture residuals) were developed for appeal following July 2013 and March 2015 rating decisions, respectively.

The electronic filing system contains additional documents that were associated with the record since the issuance of the June 2014 statement of the case (SOC) on the claim decided herein, the claim for an earlier effective date for service connection for PTSD.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

In numerous letters submitted by the Veteran's attorney throughout the appeal, claims for service connection for alcohol abuse/dependence, cocaine abuse/dependence, cannabis abuse/dependence, nicotine abuse/dependence, and a substance induced mood disorder, to include as secondary to PTSD, were raised.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for residuals of a service-connected basilar skull fracture, a disability rating in excess of 10 percent for headaches, and an initial disability rating in excess of 50 percent PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In June 1996, the Veteran separated from service; a claim for service connection for PTSD was not received within one year of date of discharge. 

2.  In a July 1998 rating decision, service connection for PTSD was denied; the Veteran did not appeal that decision.

3.  In a July 2013 rating decision, the RO awarded service connection for PTSD and assigned a 50 percent rating, effective from January 2, 2001.

4.  Resolving doubt in favor of the Veteran, he filed an informal claim for service connection for PTSD on February 24, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to January 2, 2001 for the grant of service connection for PTSD have been met. 38 U.S.C.A. § 5103 , 5103A, 5110 (West 2014); 38 C.F.R. § 3.1 , 3.102, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here. 38 C.F.R. § 3.157(b).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

The Veteran separated from service in June 1996.  A claim for service connection for PTSD was not received within one year of the date of discharge. 

In a July 1998 rating decision, the RO denied his claim of service connection for PTSD.  The Veteran was notified of his appellate rights.  He did not appeal, and the July 1998 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  The Veteran has not raised a motion of clear and unmistakable error (CUE) or otherwise challenged the finality of that decision.  

Following the July 1998 rating decision, on January 2, 2001 the Veteran applied to reopen his claim of service connection.  This matter underwent multiple adjudications by the RO, Board, and Court, but was ultimately granted by the Board in January 2013.  In a July 2013 rating decision implementing the award, the subject of this appeal, the RO assigned a 50 percent rating, effective on January 2, 2001.  

The Veteran, through his attorney, expressed his timely disagreement with the January 2, 2001 effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  It is unclear what the specific contentions for an earlier effective date are.

Because the current effective date of service connection was based upon the date his January 2001 application to reopen the claim was received, the question before the Board is whether there are any earlier applications to reopen the claim, dated prior to January 2, 2001 but after the final July 1998 rating decision, upon which an earlier effective date of service connection may be granted.  

In this regard, the record contains a February 24, 2000 VA Form 119, Report of Contact, in which a VA employee documented that the Veteran wanted to check on a claim for PTSD, which he stated he had filed in September, presumably September 1999.  Initially, the Board notes that the record does not contain a claim for PTSD dated from September 1999 or 1998, or any other communication subsequent to the final July 1998 rating decision that could be interpreted as an informal claim for service connection for PTSD or any psychiatric disability.

As for the February 24, 2000 VA Form 119, however, resolving doubt in favor of the Veteran, the Board finds the form would satisfy the requirements for an informal claim. The Federal Circuit has indicated that the provisions of 38 C.F.R. § 3.155 (a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."   Here, the Veteran stated his intent to apply for a service connection claim for PTSD during the February 2000 telephone conversation with a VA employee.  Further, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), the United States Court of Appeals for the Federal Circuit (Federal Circuit) pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1 (p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155 (a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1 (p) as a "communication in writing."  Here, the VA employee memorialized the conversation in writing, thus satisfying the requirement for a "communication in writing."  The informal claim remained pending until ultimately granted in the July 2013 rating decision.

Accordingly, after applying the benefit of the doubt doctrine, the Board assigns February 24, 2000 as the effective date for the grant of service connection for PTSD.  The exact date on which entitlement arose need not be ascertained in order to conclude that February 24, 2000 is the earliest possible effective date here.  The reason for this is that, to the extent that entitlement arose prior to February 24, 2000, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after February 24, 2000 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned following the award of service connection for PTSD.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is thus satisfied. 

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  Further, while the record indicates possible outstanding records dating back to 1999, as described in the remand below, adjudication may nonetheless proceed on the earlier effective date claim.  38 C.F.R. §  3.157 (b) provides that once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization  may be accepted as an informal claim to reopen.  This provision is not applicable here.  As compensation had not been denied as not being of a compensable degree, any outstanding medical records could not constitute an informal claim to reopen.  Thus, the duty to obtain relevant records is therefore satisfied.  
In this vein, while the claims below are also being remanded, in part, due to the Veteran's attorney's request for the curriculum vitae (CV) of a July 2014 VA examiner for the Veteran's headaches and skull fracture residuals pursuant to Nohr v. McDonald, 27 Vet. App. 124 (2014), those examinations are not pertinent in any way to the claim for an earlier effective date for PTSD.  Adjudication without remand may proceed as to the earlier effective date claim.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Findings or opinions from a VA examination would not be relevant to the Veteran's earlier effective date claim.  Thus, an examination for this claim is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

An effective date of February 24, 2000, but no earlier, for the grant of service connection for PTSD is granted.


REMAND

In multiple requests since 2014, made pursuant to Nohr v. McDonald, 27 Vet. App. 124 (2014), the Veteran's attorney has requested that a copy of  the CV of Dr. A.F., a female July 2014 VA examiner who conducted examinations for the Veteran's headaches and skull fracture residuals, be sent to him so that he can properly provide argument and evidence to support the claims on appeal.  VA attempted to provide the CV in December 2015, but erroneously sent the CV of a different, male physician with the same last name.  Under these circumstances, the Board is of the opinion that reasonable efforts should be made by VA to properly comply with the Veteran's attorney's request.  As the Veteran's attorney additionally requested the CV of each VA examiner who has conducted an examination since the January 2013 remand (see November 2015 correspondence), the CV of the examiner who very recently conducted an October 2016 psychiatric examination should also be requested.

Additionally, in a recent, August 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he receives treatment from two physicians, Dr. P. and Dr. S., and has received such treatment since 1999.  While it appeared these may be VA physicians as a VA Medical Center was also identified, as was L.R., a VA social worker whose records are on file, the Board has reviewed the extensive medical record and simply cannot point to records from either Dr. P. or Dr. S. as identified in the Veteran's August 2016 form.  Records from these physicians are similarly not identified in any rating decision, statement of the case (SOC), or supplemental SOC by the RO.  These records must be requested.

As for the claim for service connection for bladder incontinence, bowel incontinence, tinnitus, and diplopia with blurred vision as residuals of the service-connected basilar skull fracture, the claims were denied based on a July 2014 VA examination that assessed the Veteran's skull fracture and did not identify these disorders as residuals.  However, an actual medical opinion as to these disorders is needed, both on a direct and secondary basis.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Veteran is competent to report current symptoms of incontinence, tinnitus, and blurred vision.  Service treatment records contain documentation of tinnitus in January and May 1992 and hazardous noise exposure in March 1995, and eye problems as documented by eye examinations and prescriptions, including in November 1987.  Moreover, an opinion should be provided considering his Gulf War exposures.  See DD Form 214 showing receipt of the Southwest Asia Service Medal and military personnel records showing service in Southwest Asia.  As for secondary service connection, the examiner should provide an opinion on both causation and aggravation.  In rendering all of the opinions, the examiner must consider his multiple post-service head injuries.

Accordingly, these remaining claims are REMANDED for the following action:

1.  Contact the July 2014 VA examiner (headaches and skull fracture residuals) and request that she provide a copy of her resume/curriculum vitae.   Additionally, contact the October 2016 psychiatric VA examiner and ask that he also provide a copy of his resume/curriculum vitae.

Upon receipt of these items, associate the documents with the file and provide the Veteran and his representative a copy thereof, redacting any information such as home address, birthdate, and birthplace in accordance with the applicable laws and regulations.  If the requested resumes/curriculum vitaes are not obtainable, the reasons for this should be documented in the record.

2.  The RO must contact the Veteran and request that he provide any authorization forms necessary to obtain treatment records from Dr. P. and Dr. S. as identified in his August 2016 VA Form 21-8940.  

3.  Afford the Veteran a VA examination(s) to obtain an opinion as to the etiology of his bladder incontinence, bowel incontinence, tinnitus, and diplopia with blurred vision.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must provide an opinion as to (i.) whether any of these disorders began during active service or is related to any incident of service, (ii.) whether any of these disorders were (a) caused or (b) aggravated (chronically worsened) by the service-connected basilar skull fracture, and (c) whether the disorders are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether the symptoms are due to a known diagnosable disease entity.

In rendering the opinions, the examiner must address the 
service treatment records documenting tinnitus in January and May 1992 and hazardous noise exposure in March 1995, and eye problems as shown by eye examinations and prescriptions, including in November 1987.  The examiner must also consider the Veteran's multiple post-service head injuries.  All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


